Fourth Court of Appeals
                                 San Antonio, Texas
                                      October 16, 2015

                                    No. 04-15-00480-CV

                           LIBERTY SPORT AVIATION, L.P.,
                                     Appellant

                                              v.

                             TEXAS HILL COUNTRY BANK,
                                      Appellee

                From the 216th Judicial District Court, Kendall County, Texas
                                 Trial Court No. 14-314A
                       Honorable N. Keith Williams, Judge Presiding


                                       ORDER
          The motion for extension of time to file the clerk’s record is granted. We order the
record filed by October 26, 2015.



                                                   _________________________________
                                                   Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of October, 2015.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court